Adams, J.
The question presented is as to the constitutionality of the act.! This question must be considered as deter-
1. constitutaxation foiv’ construction of railroads, mined by Stewart v. The Board of Supervisors of Polk County, 30 Iowa, 9. If the question " ,. ., , ,. -, n , .. were a new one the writer hereoi would be disposed to hold the act unconstitutional. In this view Mr. Justice Eothrook would concur. As it is we do not think that the case above cited can now be properly overruled.
Affirmed.